Title: From George Washington to Jonathan Trumbull, Sr., 1–3 October 1776
From: Washington, George
To: Trumbull, Jonathan Sr.



Sir
Head Quarters on Harlem Heights Octor 1st[-3] 1776

I have the honor of your favor of the 27th ulto and note the contents. The Row Galleys belonging to your State together with those the property of the United States and all other vessels, on the approach of the Men of War, ran up the North River under cover of the Battery on Mount Washington, from whence tis now impossable to remove them. As they are now posted they are serviceable to us, by preventing a communication with the Ships, and keeping out Row Guards by night, to give us timely notice of the approach, or any movements of the Enemy. To take from them their Crew would be rendering them entirely useless, and to rob them of their weapons would dispirit the men. However, if it should be thought advisable, after weighing the above circumstances, to have the Crew ordered to Connecticut or any of the Arms or other weapons on board to be sent there, your orders shall be attended to. The situation of the Enemy’s Ships is very different at this time from what it was before the evacuation of New York. We then had the command of a narrow pass communicating from the Sound to the East River, commonly called Hell-Gate, which is now in their possession—Two of their Ships came through yesterday, one I think a Transport, the other a Frigate mounting 24 Guns.
October 3d 1776. Since the above I am honored with yours of the 28th inclosing the Petition from the Gentlemen sent from this State on Parole to Connecticut. They were looked upon as favorers to Governor Tryon and the British Troops, and were removed to prevent giving any intelligence or otherways aiding the Enemies of our Country—It was intended that when the Theatre of action was removed they might return; but that, at present, is not the case, nor do I think it prudent they should

be permitted to return during our present situation, as undoubtedly they may have it in their power to give information concerning your State &c., which might be prejudicial to the general good. They particularly mention in their Petition “That they were removed from Long Island into Connecticut untill such time as the situation and state of affairs there should admit of their return to their respective Families again”—You will be pleased to inform them I agree with you in sentiment, that that period is not yet arrived—There is no material difference in our situation since I last wrote you. The Enemy have nearly compleated their works from the North to the East River—As the Season is far advanced we cannot reasonably expect a state of inactivity: but should they attempt to dislodge us from our present Quarters I am in hopes to defeat their designs and give a favorable account to the Public of the conduct of the Troops under my Command. I have the Honor to be Sir Your most humble Servant

Go: Washington

